Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 06/22/2021 is acknowledged. Applicant identified claims 1-7 and 12-20 as reading on the elected species. However, claim 4 corresponds to the embodiment of non-elected Species B, figure 4, that calls for a weld joint formed along outer opposing side edges of the flange portion.
Claims 4, 8-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-3, 5-7 and 12-20 have been examined and addressed on the merits in this office action.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In lines 2-3, “structure supporting structure” should read –structure supporting portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southwick et al. (US 2003/0230397).
Regarding claim 1, Southwick discloses:   
a heat exchanger (10) for a vehicle [par. 0016, lines 1-16] comprising:

a header (12’) in fluid communication with the heat exchanger [par. 0016, lines 1-8]; and
a bracket (32) coupled to the header (12’) (fig. 2).
The recitation "a bracket coupled to the header by a cold forming process" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Southwick is the same as or makes the product claimed obvious, meeting this limitation of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Southwick in view of Jahedi and Chipko.
Regarding claim 1, Southwick discloses:   
a heat exchanger (10) for a vehicle [par. 0016, lines 1-16] comprising:
a heat exchanger core (10) configured to exchange heat between fluids (it is noted, per par. 0016, lines 1-8, Southwick’s heat exchanger exchanges heat between fluids, one of the fluids flowing through a header -12’- and the tubes of the heat exchanger, as it is well known in the art);
a header (12’) in fluid communication with the heat exchanger [par. 0016, lines 1-8]; and
a bracket (32) coupled to the header (12’) (fig. 2).
a bracket coupled to the header by a cold forming process" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Southwick is the same as or makes the product claimed obvious, meeting this limitation of the claim. Further, cold forming processes, including cold spraying process, are typically known processes for coupling heat exchanger members in heat exchangers applications, as taught by Jahedi [par. 0006, 0013 and 0038] for the purpose of preserving the original structure and properties of the surface of the heat exchanger being coated with the cold spraying process [par. 0006].
Further, Chipko, also directed to manufacturing of heat exchangers using a cold spraying process, teaches that cold spraying is known and used to produce joints at heat exchangers containing header structures, tubes and tube-infrastructure interfaces [par. 0015, lines 1-4 and par. 0066, lines 1-4] such as flanges (61) attached to tubes (46) (fig. 4) [par. 0050, lines 13-23].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Southwick the teachings of Jahedi and Chipko regarding cold spraying process in order to better preserve the original structure and properties of the surface being coated and joined.
Regarding claim 2, the combination of Southwick, Jahedi and Chipko discloses:   
the cold forming process including spraying particulates along a surface [Jahedi, par. 0006, lines 1-7] of one of the header (Southwick, 12’) and the bracket (Southwick, 32) to form a weld joint (as taught by Chipko), upon modification.
Regarding claim 3, Southwick discloses:   
the bracket (12’) including a flange portion (38 plus 40) engaging the header (12’) (fig. 2) [par. 0018, lines 11-14], and wherein the flange portion (38 plus 40) is arcuate (in the exterior face) (figs. 2-3).


Regarding claim 7, Soutwick discloses:   
 	the bracket (12’) including a structure supporting portion (34) extending outwardly from the flange portion (38 plus 40) (figs. 2-3), and wherein the structure supporting portion (34) includes an engagement feature (bolts) configured to engage a component (14) of the vehicle [par. 0021, lines 1-8].
Regarding claims 12-13, Southwick discloses:
the bracket (32) being non-metallic or being plastic [par. 0018, lines 1-3].
Regarding claim 14, Southwick does not disclose:   
the bracket being metallic.
However, Southwick does disclose, by way of background, that the use of metallic brackets in automotive heat exchanger applications is known in the art, and disregards the use of such brackets in applications requiring complex features, including notches, cuts and the like [par. 0003]. It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have the bracket being metallic if the application does not require the bracket being designed with complex features. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Southwick discloses:   
a heat exchanger for vehicle [par. 0016, lines 1-16] comprising:
a heat exchanger core and header assembly (10) configured to exchange heat between fluids (it is noted, per par. 0016, lines 1-8, Southwick’s heat exchanger exchanges heat between fluids, one of the fluids flowing through a header -12’- and the tubes of the heat exchanger, as it is well known in the art), the heat exchanger core and header assembly (10) including an outer surface (the outer surface of header -12’-, seen in figs. 2-3);
a bracket (32) coupled to the outer surface (the outer surface of header -12-) of the heat exchanger core and header assembly (10) (clearly seen in fig. 2).
The recitation "a bracket coupled to the outer surface of the heat exchanger core and header assembly by a cold forming process" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Southwick is the same as or makes the product claimed obvious, meeting this limitation of the claim.  Further, cold forming processes, including cold spraying process, are typically known processes for coupling heat exchanger members in heat exchangers applications, as taught by Jahedi [par. 0006, 0013 and 0038] for the purpose of preserving the original structure and properties of the surface of the heat exchanger being coated with the cold spraying process [par. 0006].
Further, Chipko, also directed to manufacturing of heat exchangers using a cold spraying process, teaches that cold spraying is known and used to produce joints at heat exchangers containing header structures, tubes and tube-infrastructure interfaces [par. 0015, lines 1-4 and par. 0066, lines 1-4] such as flanges (61) attached to tubes (46) (fig. 4) [par. 0050, lines 13-23].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Soutwick the teachings of Jahedi and Chipko regarding cold spraying process in order to better preserve the original structure and properties of the surface being coated and joined,
wherein, upon modification, a weld joint (as taught by Chipko) is formed between the bracket (Southwick, 32) and the outer surface of the heat exchanger core and header assembly (Soutwick, the outer surface of header -12’-) by the cold forming process.
Regarding claim 16, Southwick discloses:
the bracket (32) being plastic [par. 0018, lines 1-3].
Regarding claim 17, Southwick discloses:   
  	a method of assembling a heat exchanger (10) and a bracket (32) comprising the steps of: 
assembling a heat exchanger core (10) and a header (12’) to the heat exchanger core (10) by a first process (brazing) [par. 0017, lines 1-9]; and
coupling a bracket (32) to an outer surface (the outer surface of header -12’-) of the assembled heat exchanger core (10) and the header (12’) by a second process after the first process.
Southwick does not disclose: 
the second process being a cold forming process.
However, cold forming processes, including cold spraying process, are typically known processes for coupling heat exchanger members in heat exchangers applications, as taught by Jahedi [par. 0006, 0013 and 0038] for the purpose of preserving the original structure and properties of the surface of the heat exchanger being coated with the cold spraying process [par. 0006].
Further, Chipko, also directed to manufacturing of heat exchangers using a cold spraying process, teaches that cold spraying is known and used to produce joints at heat exchangers containing header structures, tubes and tube-infrastructure interfaces [par. 0015, lines 1-4 and par. 0066, lines 1-4] such as flanges (61) attached to tubes (46) (fig. 4) [par. 0050, lines 13-23].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Southwick the teachings of Jahedi and Chipko to have the second process being a cold forming process in order to better preserve the original structure and properties of the surface of the heat exchanger being coated and joined,
Regarding claim 18, Southwick discloses:   
the first process being a brazing process [par. 0017, lines 1-9].
Regarding claim 19, the combination of Southwick, Jahedi and Chipko discloses:   
 	the step of coupling the bracket (Southwick, 32) to the outer surface of the assembled heat exchanger core (Southwick, 10) and the header (Southwick, 12’) including spraying the outer surface of the assembled heat exchanger core (Southwick, 10) and the header (Southwick, 12’) with particulates (as taught by Jahedi, par. 0006, lines 1-7).
Regarding claim 20, Southwick discloses:   
the bracket (32) being plastic [par. 0018, lines 1-3].

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mulkeran in view of Jahedi and Chipko.
Regarding claim 1, Mulkeran discloses:   
a heat exchanger (condenser) for a vehicle [col. 2, lines 35-38] comprising:
a heat exchanger core configured to exchange heat between fluids (it is noted, per col. 1, lines 7-10, Mulkeran’s heat exchanger exchanges heat between fluids, one of the fluids flowing through header tanks and tubes of the condenser, as it is well known in the art);
a header (32) (fig. 1) in fluid communication with the heat exchanger [col. 2, lines 35-38]; and
a bracket (10 plus 11) coupled to the header (32) (fig. 1).
The recitation "a bracket coupled to the header by a cold forming process" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Mulkeran is the same as or makes the product claimed obvious, meeting this limitation of the claim. Further, cold forming processes, including cold spraying process, are typically known processes for coupling heat exchanger members in heat exchangers applications, as taught by Jahedi [par. 0006, 0013 and 0038] for the purpose of preserving the original structure and properties of the surface of the heat exchanger being coated with the cold spraying process [par. 0006].
Further, Chipko, also directed to manufacturing of heat exchangers using a cold spraying process, teaches that cold spraying is known and used to produce joints at heat exchangers containing header structures, tubes and tube-infrastructure interfaces [par. 0015, lines 1-4 and par. 0066, lines 1-4] such as flanges (61) attached to tubes (46) (fig. 4) [par. 0050, lines 13-23].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Mulkeran the teachings of Jahedi and Chipko regarding cold spraying process in order to better preserve the original structure and properties of the surface being coated and joined.
Regarding claim 2, the combination of Mulkeran, Jahedi and Chipko discloses:   
the cold forming process including spraying particulates along a surface [Jahedi, par. 0006, lines 1-7] of one of the header (Mulkeran, 32) and the bracket (Mulkeran, 10 plus 11) to form a weld joint (as taught by Chipko), upon modification.
Regarding claim 3, Mulkeran discloses:   
the bracket (10 plus 11) including a flange portion (12 plus 25) engaging the header (32) (fig. 1), and wherein the flange portion (12 plus 25) is arcuate (fig. 2).
Regarding claim 5, the combination of Mulkeran, Jahedi and Chipko discloses:   
the bracket (Mulkeran, 10) including an aperture (Mulkeran, 33 or 34) formed through the flange portion (Mulkeran, 12) (Mulkeran, fig. 1) and wherein the weld joint is formed about the aperture (Mulkeran, 33 or 34) formed through the flange portion (Mulkeran, 12) upon modification with Jahedi and Chipko (it is noted, Mulkeran discloses that apertures -33, 34- permit welding or brazing flux to flow into contact with the surface of the he header -32-, col. 3, lines 19-24) .
Regarding claim 6, Mulkeran discloses:   
the aperture (33, 34) being oval (fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763